Citation Nr: 1702292	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Service connection for a heart disorder, to include the postoperative residuals of mitral valve prolapse repair surgery.

2.  Service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to May 1988.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, denied service connection for mitral regurgitation (claimed as heart valve with mid-systolic click) and low back disability.  

The Board notes that the Veteran attended a hearing before a Decision Review Officer in April 2012.  A transcript was not prepared due to the recording being inaudible.  In a June 2012 letter, VA advised the Veteran about this and offered: another hearing, to proceed with the claims based on the notes taken at the hearing, or for the Veteran to provide the same testimony in writing.  In response, the Veteran provided written testimony on July 2012.  As written testimony was provided and the Veteran did not request another hearing, the Board finds that the Veteran does not desire another hearing. 

As the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the claim for heart disease accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's mitral valve prolapse with severe mitral regurgitation first manifested in service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for mitral valve prolapse with severe mitral regurgitation has been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Inasmuch as this decision grants the benefit sought for the claim of service connection for mitral valve prolapse with mitral regurgitation, there is no reason to belabor the impact of notice and assistance requirements on that claim; any notice or duty to assist omission is harmless.  

Service Connection for Heart Disorder

I. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed, or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007)

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for hereditary diseases that first manifest themselves during service.  Vet. Aff. Op. Gen. Couns. Prec. 67-90 (July 18, 1990) ("[D]iseases of hereditary origin can be incurred or aggravated in service, in the sense contemplated by Congress in title 38.  They can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.")

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

The Veteran served in the Army.  His Military Occupancy Specialty listed on his DD 214, was Chaparral/Redeye repairer.  He served in this capacity for six years and eleven months.  The Veteran received the Army Service Ribbon, two Army Good Conduct Medals, Overseas Service Ribbon, Expert Rifle Badge, and Third Class Eagle (Grenade).  He was honorably discharged.

The Veteran contends that his heart disease was discovered after an assault when he was stationed in Germany.  On his November 2012 VA Form 9, he stated that he was diagnosed with a heart condition in service, and that his condition was not monitored.  He notes that he was not able to finish some PT runs due to the fatigue he believed was related to his heart condition.  

The Veteran's June 1980 military entrance exam indicates that the Veteran had a normal heart at entry to service.  In a September 1983 consultation sheet, the doctor noted that the Veteran showed symptoms of heart disease, specifically that the heart sounded like it had a gallop, and also noted a "floppy" sound.  Later that month it was also noted that the Veteran was asymptomatic, showing no chest pain, dyspnea, or respiratory failure. 

A June 1986 report of medical history noted that the Veteran indicated that he experienced chest pain.  In a June 1986 consultation sheet it was also noted that the Veteran had grade I/VI early systolic murmur and loud mid-systolic click.  The provisional diagnosis was "R/O [rule out] MVP [mitral valve prolapse]."  The Veteran's February 1988 retention medical and exit exams exam did note the Veteran experienced palpitations and syncope.

VA records show that in March 1999, the Veteran was noted to have a grade II/VI systolic murmur heard best over the mitral area.  In April 2006, he was noted to have severe mitral regurgitation without cardiac symptoms, and in July 2006, he was diagnosed with mitral valve prolapse.  Subsequent treatment records indicate continued treatment for these conditions, resulting in the April 2014 mitral valve repair surgery.  

An August 2009 VA medical opinion for the Veteran's heart was based on a review of existing medical evidence.  The Board observes that the VA opinion provider reviewed the Veteran's service medical records and private medical records, and set forth the Veteran's active duty medical history in detail. 

The VA opinion provider opined that the initial finding of click and heart murmur during his time of active duty were as likely as not related to the Veteran's currently diagnosed mitral valve prolapse.  He stated that mitral valve prolapse is generally considered a "congenital abnormality" and may progress in severity over a period of time.  He then noted that the Veteran's mitral valve prolapse had progressed over the years, and that it was as likely as not that it would require repair or replacement in the future.  He opined that mitral valve prolapse was not caused by the Veteran's active duty service, and noted findings of mitral valve prolapse during service.  He further concluded that the mitral valve prolapse was not aggravated by service. 

III. Analysis

Based on a thorough review of the service records and VA records, the Board finds that the evidence is at least in equipoise that the Veteran's mitral valve prolapse with severe mitral regurgitation, to include the postoperative residuals of mitral valve repair surgery, manifested in service, and that service connection for mitral valve prolapse with severe mitral regurgitation, to include the postoperative residuals of mitral valve repair surgery, should be granted.

The medical evidence shows that the Veteran's mitral valve prolapse with severe mitral regurgitation is a congenital disease for VA purposes, because the 2009 examiner noted that it was a disorder that can "progress in severity over a period of many years."  VA law distinguishes between congenital diseases (which are capable of improvement or deterioration and for which service connection may be granted), and congenital defects (a condition that is not capable of deterioration).  See 38 C.F.R. § 3.303(c); Vet. Aff. Op. Gen. Couns. Prec. 82-90 (July 18, 1990).  Service connection is available for diseases that first manifest in service.  Vet. Aff. Op. Gen. Couns. Prec. 67-90 (July 18, 1990).  Thus, resolving all doubt in Veteran's favor, the Board finds that the evidence, including the 2009 VA exam, that the Veteran's current heart disorder is a congenital disease that first manifested in service and has since progressed.  Consequently, service connection is warranted. 

For all the above reasons, entitlement to service connection for mitral valve prolapse with severe mitral regurgitation, to include the postoperative residuals of mitral valve repair surgery, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for mitral valve prolapse with severe mitral regurgitation, to include the postoperative residuals of mitral valve repair surgery, is granted.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran. 
The record shows that the Veteran made a number of Social Security Administration (SSA) disability benefits claims, as shown by a SSA request for VA medical records in November 2010.  However, the record does not contain any SSA claims files, and there is no indication that VA sought these files.  As the Board is on notice that outstanding and pertinent federal records exist, a remand is necessary so VA may fulfill its duty to assist.  

Additionally, the record shows that in July 2009 the Veteran authorized VA to obtain medical records from Baptist Memorial Hospital for physical therapy that occurred from January 2003 to December 2003.  VA requested these records in August 2009 and made a second request in September 2009.  In an October 2009 written statement, the Veteran advised VA that he had contacted Baptist Memorial Hospital, and that it had transmitted his medical records to the Jackson RO.  However, records from that facility are not contained in the virtual file.  In a January 2011 letter, VA advised the Veteran that it had not received the Baptist Memorial Hospital records.  Given that the case is being remanded, another attempt should be made to obtain these records.

Furthermore, the record indicates that the Veteran was involved in two motor vehicle accidents, one in or around June 1997 and one in 2004.  It also indicates that the Veteran received chiropractic treatment after the 2004 motor vehicle accident.  The record does not contain medical files relating to these incidents or treatment.  Further, in a July 2012 statement, the Veteran asserted that at some time he maintained a Commercial Driver's License (CDL) that required medical examination, and that his CDL required more frequent renewals/examinations due to his medical conditions.  The record does not contain any medical files regarding the CDL.  

Finally, service treatment records (STRs) show that in August 1983, the Veteran was involved in a fight he claimed resulted in back, throat, and neck pain.  This record was not considered or addressed in the September 2012 VA back exam, and thus, this exam does not consider the full record.  As such, a supplemental medical opinion is necessary to consider the August 1983 fight, as well as any additional records obtained on remand.
Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for his low back disability since service and provide him with the chance to submit additional records.

2. Please obtain any outstanding VA treatment records since the Veteran's separation from service. 

3. Please obtain medical records, including medical examinations, relating to: 

a. The Veteran's CDL; 

b. Medical records regarding physical therapy at Baptist Memorial Hospital that occurred from January 2003 to December 2003; and 

c. Non-VA medical records relating to the Veteran's June 1997 and 2004 motor vehicle accidents.  

4. Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

5. Then, please obtain from the VA examiner who performed the 2012 back examination a supplemental opinion.  If that examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  The claims file should be made available to and reviewed by the examiner.  The examiner must then adequately address and explain whether: 

a. Is it at least likely as not (a 50% or better probability) that any low back disability was incurred in, related to or caused by service, specifically the August 1983 fight (after which the Veteran reported back pain)?  The examiner should consider and address the August 1983 fight and any records regarding the June 1997 and 2004 motor vehicle accidents.  

The examiner should be advised that the Veteran is still able to be service connected for any current low back disability, despite intervening injuries, if the injury had its onset in service or is otherwise related to service.  If the low back disability is attributable solely to intervening causes, the examiner should explain why the current low back disability would not be attributable to an injury sustained in service. 

6. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


